DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's 1/21/22 arguments vis-à-vis the Drawing objections, simply stating that the objection was were addressed by the 1/21/22 Drawings amendments, have been fully considered and are persuasive in view of said amendments.  The objection is withdrawn.
Applicant's 1/21/22 arguments vis-à-vis rejections under 35 U.S.C. 112, simply stating that the rejections were addressed by the 1/21/22 claim amendments, have been fully considered and are persuasive in view of said amendments.  These rejections are withdrawn.
Applicant's 1/21/22 arguments vis-à-vis prior art rejections, simply stating that the rejections were addressed by the 1/21/22 claim amendments removing triacetin (i.e. where R1 = R2 = R3 = C(O)CH3), have been fully considered and are persuasive in view of said amendments.  These rejections are withdrawn.
Applicant’s 1/21/22 arguments vis-à-vis the applied priority date have been fully considered and are persuasive.  As such, the priority date of 9/2/16 has been applied in full.

Claim Objections/Potentially Allowable Subject Matter
Claims 5, 12, 24, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding said claims, the most pertinent prior art of record, detailed below, does not teach or suggest employing structures as in claims 5 and 24, or hollow fiber membrane contactors, as in claims 12 and 29, within the claimed methods.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey et al., US 2014/0166288 (2014) (“Bailey”).  Regarding claims 1-2, 7, and 10-11, Bailey discloses a method of scavenging H2S from a sour stream, comprising contacting the sour stream with a solvent comprising the glycerol propionic acid adduct 1,3-bis(hydroxymethoxy)propan-2-yl propionate (“GPAA”) to absorb H2S thereinto; the solvent is considered to comprise ~100 wt% GPAA as no diluent/co-solvent is listed.  See Bailey at, e.g., par. 42-46; Table 1.

Claim Rejections - 35 USC § 102/103 and 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly 
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey, or, in the alternative (see MPEP 2112 III), under 35 U.S.C. 103 as unpatentable over the same.  Regarding claim 3, Bailey’s disclosures are as detailed above.  Although Bailey is silent as to its GPAA’s viscosity, this property is reasonably expected to be present since Bailey’s GPAA anticipates claim 1’s method, including structure employed therein.  See MPEP 2112.01 I, citing In re Best, 562 F.2d 1252, 1255 (CCPA 1977), and MPEP 2112.01 II, citing In re Spada, 911 F.2d 705, 709 (Fed. Cir. 1990) (stating that “Products of identical chemical composition cannot have mutually exclusive properties”).  Additionally and/or alternatively, since Bailey’s method anticipates claim 1’s (and the structure employed therein), one of ordinary skill in the art would have found it prima facie obvious, before the effective filing date of the claimed invention, that Bailey’s GPAA would possess the property recited in claim 3.  This conclusion of obviousness is buttressed by the Federal Circuit’s holding that “[w]hen a chemical composition is claimed, a prima facie case of obviousness under Section 103 may be established by [the prior art’s teaching of] a 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
similar composition, the presumption being that similar compositions have similar properties.”  See, e.g., In re Soni, 54 F.3d 746, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995) (internal citations omitted); Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. citing In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).

Claims 8-9, 20-22, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey.  Regarding claim 8, Bailey’s method removes H2S from a sour stream as detailed above.  Bailey further teaches that “Natural gas must ordinarily contain less than 4 [ppm] of [H2S] before it can be sold.  Accordingly, production fluids may be “sweetened” [by] removing the [H2S].”  See Bailey at, e.g., par. 5.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Bailey’s H2S removal method to (H2S-contaminated) sour natural gas, given Bailey’s method’s effectiveness in removing H2S (see id. at, e.g., Table 1) and Bailey’s stated need that natural gas be relieved of its H2S for salability.  MPEP 2143 I (E) & (G).
Regarding claim 9, since the claimed recitation of the source(s) of the stream to be purified is considered to be an embedded product-by-process limitation, note MPEP 2113, citing In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which stated that “If the product in [a] product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In other words, the source of a product cannot patentably distinguish the product from the same product obtained from a different source.  See In re Pilkington, 162 USPQ 145, 147 (CCPA 1969) (stating that "the patentability of a claim to a product does not rest merely on a difference in the method by which that product is made.  Rather, it is the product itself which must be new and unobvious.") (emphasis in original).  As such, since Bailey’s stream comprises an acid gas as recited in claim 1 (from which claim 9 depends), and since claim 9 does not recite any positive referred to (but without specifically reciting any positive steps thereof) in claim 9.
Regarding claims 20-21 and 26-28, Bailey teaches a method of scavenging H2S from a sour stream, comprising contacting the sour stream with a solvent comprising the glycerol propionic acid adduct 1,3-bis(hydroxymethoxy)propan-2-yl propionate (“GPAA”) to absorb H2S thereinto; the solvent is considered to comprise ~100 wt% GPAA as no diluent/co-solvent is listed.  See Bailey at, e.g., par. 42-46; Table 1.  Bailey further teaches that “Natural gas must ordinarily contain less than 4 [ppm] of [H2S] before it can be sold.  Accordingly, production fluids may be “sweetened” [by] removing the [H2S].”  See Bailey at, e.g., par. 5.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Bailey’s H2S removal method to (H2S-contaminated) sour natural gas, given Bailey’s method’s effectiveness in removing H2S (see id. at, e.g., Table 1) and Bailey’s stated need that natural gas be relieved of its H2S for salability.  MPEP 2143 I (E) & (G).
Regarding claim 22, although Bailey is silent as to its GPAA’s viscosity, this property is reasonably expected to be present since Bailey’s GPAA renders prima facie obvious claim 20’s method, including structure employed therein.  See MPEP 2112.01 I, citing In re Best.  Additionally and/or alternatively, since Bailey’s method renders prima facie obvious claim 20’s method (and, in fact, anticipates the structure employed therein1), one of ordinary skill in the art prima facie obvious, before the effective filing date of the claimed invention, that Bailey’s GPAA would possess the property recited in claim 22.  In re Soni; Titanium Metals; MPEP 2112.01 I-II; MPEP 2144.09 I, citing In re Payne.

Conclusion
In view of the finality of this Office Action, see below, should applicant desire to engage in after-final practice, applicant's attention is directed to the existence of the After-Final Consideration Pilot (“AFCP”) 2.0 program, which "allows additional flexibility for applicants and examiners to work together and provides even greater opportunity for communication…”  See http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 for AFCP 2.0 information and requirements.  The AFCP 2.0 program is currently set to run through 9/30/2022.
Applicant's amendment necessitated the/any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

 
/DANIEL BERNS/ February 17, 2022
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 To the extent that applicant may potentially argue that the claimed viscosity is critical and/or elicits unexpected results, note that even the presentation of evidence in support of such a potential argument would be insufficient to overcome the conclusion of obviousness because the structure employed in the claimed method is anticipated by Bailey as detailed above, even though Bailey only renders the claim prima facie obvious overall.  See MPEP 716.01(b), citing In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011) (stating that “Where the offered secondary consideration actually results from something other than what is both claimed and novel in the claim, there is no [requisite] nexus to the merits of the claimed invention.”) (emphasis Examiner’s).